Citation Nr: 1140052	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and dysthymic/depressive disorder.  

4.  Entitlement to service connection for residuals of head trauma.  

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 17, 1968 to June 13, 1970.  He also had other than active duty service in the Army National Guard for periods ending in 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 1975, June 2005, and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the March 1975 decision, the RO denied entitlement to service connection for ear related disabilities, in the March 2007 decision the RO denied service connection for PTSD, and the other claims were denied in the June 2005 decision.  


FINDINGS OF FACT

1.  The Veteran did not have any trauma of his head during active duty, or during any duty in the National Guard.  

2.  Neither a hearing loss disability nor tinnitus had onset during the Veteran's active service and he did not suffer any acoustic trauma from explosions during any service.  

3.  The Veteran was not the victim of a personal assault during active service.  

4.  No acquired psychiatric disorder had onset during the Veteran's active service or is related to his active service.  

5.  Hypertension did not have onset during the Veteran's active service or within one year of separation from active service and is not related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 5107, 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A.  §§ 5107, 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and dysthymic/depressive disorder, have not been met.  38 U.S.C.A. §§ 5107, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

4.  The criteria for service connection for residuals of head injuries have not been met.  38 U.S.C.A. §§ 5107, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 5107, 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural matters

In September 1974, the Veteran first submitted a claim of entitlement to service connection for hearing loss, tinnitus, and dizziness; the RO denied that claim in March 1975.  He next asked for service connection for these conditions in May 2004.  The RO treated the March 1975 denial as a "final" decision and determined that new and material evidence was required to reopen the claims prior to considering the merits of the claims.  As an initial matter, the Board explains why there is no necessity for new and material evidence for the Board to address the merits of his claim of entitlement to service connection for hearing loss and tinnitus.  

There are filing time and content requirements for appealing an RO decision to the Board.  An appeal to the Board must be initiated by a notice of disagreement.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claims, the notice of disagreement must be filed within one year of mailing of notice of the result of initial review or determination (decision).  38 U.S.C.A. § 7105(b)(1).  If no notice of disagreement is timely filed, the decision becomes final and may not thereafter be reopened and allowed except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

In September 1974, VA first received a claim of entitlement to service connection for an ear condition, described as "ear injuries or sickness?  Which causes unstableness when trying to move about" (upper-lower case corrected).  He listed his address as on [redacted].  There is a report of medical examination dated in November 1974 in which the Veteran's address is listed as on [redacted].  Also of record are several documents related to educational benefits.  A September 1974 VA Form 22-1995 indicates that the Veteran's address was on [redacted].  This is also reflected on award letters sent to him in October 1974 and November 1974.  A VA Form 22-1995 filled out by the Veteran indicates that, as of March 27, 1975, his address was on [redacted].  

On April 1975, the RO sent him a letter notifying him that his claim had been denied.  The address on the letter was that of [redacted].  The next communication bearing the Veteran's address is a March 1979 VA Financial Status Report in which he indicated that his address was on [redacted].  In a November 1981 document the Veteran inquired as to whether his 1974 claim had been decided.  This communication lists an address on [redacted].  

VA is required to notify a claimant of a determination.  38 U.S.C.A. § 5104.  If VA fails to do so, the one year period to file an NOD does not begin to run until, at the earliest, the mailing of the notification of the decision.  Hauck v. Brown, 6 Vet. App. 518 (1994).  Additionally, if VA fails to provide the claimant notice of his appellate rights, the time period to file an NOD does not begin to run until such time as VA does provide him with notice of his appellate rights.  See In the Matter of the Fee Agreement of Cox, 10 Vet. App. 361, 375 (1997), vacated on other grounds, 149 F.3d 1360 (Fed Cir. 1998).  

From this evidence it is clear that VA was in possession of documents in November 1974 and in March 1975 listing his current address as on [redacted], yet the RO sent the notification letter in April 1975 to [redacted].  

Taking the fact that the RO sent the notification letter to the wrong address in April 1975 together with the Veteran's inquiry in November 1981 as to the status of his claim, the Board must conclude that notification of the adverse rating decision was not provided to the Veteran until November 1981.  It could therefore be no earlier than November 1981 that the one year time period in which to file an NOD began to run.  

The letter sent to the Veteran in November 1981, however, was itself a decision because the RO had determined that the 1975 decision was final.  That letter did not include notice to the Veteran as how to appeal the determination, or for that matter, what was required to appeal the 1975 decision.  Because he was not provided with his appellate rights, the time to appeal either the 1975 or the 1981 decision was tolled until such time as he was provided his appellate rights with regard to those decisions.  

However, even in November 1981 the Veteran was not provided with his appellate rights.  The first document that provided the Veteran with his  appellate rights was sent to him in June 2005 providing him notice of the RO's denial of his claims, including the claim for the alleged left ear disability, that same month.  The period to appeal the 1975 decision was tolled until June 2005.  He filed his notice of disagreement in July 2005.  That notice of disagreement was therefore timely as to both the June 2005 decision and the April 1975 decision.  

Based on the above, there is no need to "reopen" the ear related claim because the 1975 decision never became final.  

Factual background

The Veteran's service treatment records from his period of active duty from 1968 to 1970 are the earliest relevant evidence of record.  These document that that he had normal clinical evaluations of  all systems when he enlisted and was accepted into active service in 1968, including normal neurological and psychiatric evaluations.  In an associated report of medical history he indicated that he had never had any periods of unconsciousness, nervous trouble of any sort, depression or excessive worry or dizziness or fainting spells.  He did indicate that he had anxiety sleep habits.  

An October 1968 service treatment note documents that the Veteran reported a sore throat.  He again reported a sore throat in March 1969, flu symptoms in November 1969, and tenderness beneath the shoulder blade after lifting books in April 1970.  Other than dental treatment records these are the extent of his service treatment records from his period of active duty.  There is no mention of blood pressure readings other than at entrance into service at which time his blood pressure was 136 mm. Hg. systolic and 82 mm. Hg. diastolic.  

Hereafter, the Board refers to blood pressure measurements as simply the systolic over the diastolic, for example 136 over 82. 

The next medical evidence of record consists of reports of medical history and medical examination, dated in December 1972 for the purpose of enlistment in the Army National Guard.  The report of medical examination includes normal clinical evaluations for all systems other than for identifying marks, scars and tattoos which lists a tattoo of the forearm and a scar of the left leg and right hand and wrist.  Audiometer test results include hearing threshold levels no higher than 20 decibels (dB) for either ear other than 40 dB at the frequency of 4000 Hertz (Hz) for the left ear.  The Veteran indicated in the report of medical history that he did not then have nor had ever had high or low blood pressure.  The report of medical examination includes that his blood pressure was 130 over 90.  

Next, in a letter dated April 4, 1974 "L.B.," M.D. explained that the Veteran had a "two year history of increasing vertigo following an automobile accident in which he had a concussion and had subsequent decreased hearing in his left ear since that time.  Dr. L.B. stated that the Veteran did not have tinnitus.  He provided an explanation of the differences in the bone and air conduction hearing acuity test results and stated that the Veteran had been seen by a Dr. "K.S.," an ear nose and throat (ENT) specialist and that Dr. K.S. felt that there had been a fracture of the inner bones of the ear and recommended surgery.  Dr. L.B. also stated that he would appreciate a consult at the VA Hospital because the Veteran stated that he could not afford the proposed ear surgery.  

These records are accompanied by a document that includes the report that the Veteran was in a car accident in March 1972.  There is also a Audiology consultation sheet from August 1974 documenting that the Veteran was evaluated in audiology in June 1974 and complained of vertigo and hearing loss.  This consult states that the Veteran was involved in a serious car accident two years earlier after which he noticed hearing loss of the left ear.

In September 1974, VA received the Veteran's claim for benefits for "Ear injuries or sickness?  Which causes unstableness when trying to move about."  There are reports of November 1974 VA examination including a reference in a section for musculoskeletal examination that he described an accident of a few month earlier.  At that time audiometric testing showed that speech discrimination test results and audiometric test results did not contain three frequencies where thresholds were 26 decibels or greater for either ear and showed that his left ear threshold at 4000 Hz. was 35 decibels.  Blood pressure was recorded as 110 mm. Hg. systolic and 68 mm. Hg. diastolic.  There is no mention of hypertension.  

The next medical evidence of record are reports of medical history from 1975 and 1977 and a report of medical examination from 1975.  In September 1975 and June 1977 reports of medical history the Veteran indicated that he had never had high or low blood pressure.  In a report  of  medical examination from September 1975 his blood pressure is listed as 118 over 70 and all clinical evaluations are listed as normal.  There is no associated June1977 report of medical examination.  

Also associated with the claims file are relevant service personnel records from the Veteran's post active duty National Guard service.  In January 1973 and June 1977 Statements of Enlistment in the National Guard, the Veteran indicated that he had never been arrested, charged, or held by any law enforcement agency for violation of any law, regulation or ordinance.  He indicated that he had never been convicted of any offence, adjudicated a youthful offender, or juvenile delinquent, been imprisoned, or under sentence of any court, or on suspended sentence, parole, or probation.  

In a September 1975 Statement of Enlistment in the National Guard, the Veteran indicated that he had been arrested, charged or held for the offense of assault in June 1972 and that the charge was dismissed.  

Included in these records is an undated handwritten statement signed by the Veteran.  This is a request for restoration of an enlisted grade E-4 and the Veteran's explanation that he had endured some home problems and had gone to California without checking out of his unit and was therefore reduced to E-2 and discharged under general conditions.  

These personnel records include that the Veteran had stomach flu in July 1974 and was told to go to bed while on temporary National Guard duty.  

These records also document that the Veteran received discharges from the National Guard in July 1976 and January 1978, each time for continued and willful absence from military duty.  

A November 1977 document entitled "ORDERS 9-1" shows that the Veteran was reduced from E3 to E2 for continued and willful absence from military duty.  

Evidence obtained from the Veteran's claim for disability benefits from the Social Security Administration (SSA) is associated with the claims file.  Medical records include reference to a workers' compensation claim involving a 1981 work related injury.  In a June 1984 letter form a law office to "R.L.," M.D., the Veteran's attorney informed  Dr. R.L. that the Veteran fell while painting a ceiling in March 1981 and landed on the back of his head, neck, shoulder, and low back.  

Importantly, the Veteran informed Dr. R.L. that he had not had had intervening accidents or physical trauma since the March 1981injury and "[i]n addition, he has suffered no trauma to his head or neck before the March 6, 1981 injury."  

The Board finds this provides highly probative evidence against the Veteran's claim, for reasons that will become clear below.

At this time, the Veteran's attorney asked for a medical opinion regarding the etiology of any then present symptoms.

In a January 1985 letter addressed to a Vocational Rehabilitation section of a corporation, the Veteran 's attorney informed the section as follows:  

This office represents [the Veteran] concerning his 1981 industrial injury.  [The Veteran]'s claim was originally closed in August of 1981 and thereafter pursuant to a Settlement Stipulation received a 10% permanent disability in October of 1981.  [The Veteran] 's injury was to an inner ear which has caused him dizziness, vertigo, nausea, etc."

In an October 1984 letter addressed to Dr. R.L., Dr. "O.B."  stated that he suspected that the Veteran had a left perilymph fistula.  He stated as follows:  

I am not so sure that his problem began in his teenage years. First, I doubt that he could have survived boot camp training with the vestibule-ocular instability demonstrated by rotation tests.  Moreover his vestibule-ocular instability postural controls strategy is not typical of a person who has a longstanding (since childhood) type of compensatory strategy.  He is still highly adaptive, suggesting that his maturation was normal.  In my opinion, the most likely cause of his symptoms by far are his head blows suffered in 1981.  

Included with this letter is an initial history and physical report signed by Dr. O.B., who indicated that he was the chief of Neuro-otology at a medical institution.  Dr. O.B. recorded a history from the Veteran that he suffered two relevant injuries.  The first when he was eleven years old and his brother struck him in the head knocking him unconscious.  The Veteran reported that he suffered no dizziness at that time.  The second when he struck his head after falling from a ladder in 1981.  The only mention of his military service is that, following the childhood event, "[h]e was able to maintain normal physical activity, including going through Army boot camp and throughout his Army career."  

Dr. O.B. also noted the Veteran's report that he had suffered difficulty with recent memory following the work injury and that his spatial disorientation created significant anxiety.  Dr. O.B. diagnosed inner ear concussion syndrome, left, with suspected perilymph fistula, left.  

A July 1984 neurology consultation signed by Dr. R.L. includes that the Veteran complained of intermittent dizziness with onset in 1981.  He reported that he had no loss of vision, no tinnitus, no change in hearing, and no true vertigo or sensation of movement in space.  Dr. R.L. recorded the Veteran's report that he had a preceding problem with dizziness which may have followed head trauma in early childhood when he was struck in the forehead with a bat by one of his brothers.  He reported that he had a series of dizzy spells between ages 12 and 15.  The evaluation also includes "[h]e was in the Army and following that he was evaluated at the VA Hospital in Portland for this dizzy problem in about 1972 or 1973.  It appears that there was also a MVA [motor vehicle accident] somewhere about that time, but it is unclear as to the relationship to these dizzy spells, etc."  

Dr. R.L. rendered an impression that the episodes of dizziness sounded as if they may be related to some inner ear dysfunction of a chronic nature.  He also stated that the Veteran had a chronic anxiety tension state with episodes of hyperventilation and ulnar neuritis.  He stated that the most likely component of his dizziness was related to the work accident 

The next relevant medical evidence is from Samaritan Internal Medicine from 1995 to 2004.  A November 1995 treatment note is the first documented mention of hypertension by a medical professional.  May 1996 notes contain the first mention of psychiatric symptoms other than the above mentioned anxiety.  The Veteran was described  as suffering from anger issues, essentially difficulty in controlling his temper, and it was noted that treatment with Wellbutrin had caused the symptoms to decrease.  By 1997 the notes document that he had lost his job and was under stress at home.  August 1998 notes document that he suffered from vertigo for the past two weeks after switching to Serzone from Wellbutrin and he was placed back on Wellbutrin to see if the symptoms lessened.  These notes document that the Veteran had several physical conditions including a pulmonary disorder, spinal disc disease,, and hypertension.  He continued to carry a diagnosis of depression while being treated by physicians at this institution and this was attributed to his financial situation and living arrangements.  The records include his report of sexual dysfunction which the clinician attributed to his depression.  There is no further mention of dizziness after the change in his drug regimen and there is no mention of any event in service including no reference to an in-service assault of any type.  

Notwithstanding the evidence above, in his May 2004 claim, the Veteran stated as follows:  

I suffered a head trauma while serving with the National Guard in the Corvalis area.  We were building a Boy Scout Retreat nearby and on 4/25/74, I was asleep in the back of a truck, when someone set off a Bangular torpedo behind the truck, lifting the rear of the truck.  I was jolted and bounced around the back of the truck suffering head injuries.  I was seen at the VA hospital in Portland OR.  I am requesting you obtain those records.  The hearing loss happened at the same time.  

Following the RO's denial of his claims in June 2005, the Veteran submitted a notice of disagreement in July 2005.  As to the hearing loss claim, he reported that he suffered from noise exposure during boot camp in addition to the alleged noise exposure during National Guard service.  He referred to the boot camp noise as follows:  "We were doing the night Infiltration Course, and we were crawling and when the lights came on we would stop.  I unfortunately stopped right by a pit of dynamite, and it went off."  

Addressing the head trauma claim, he stated "I contend the residuals are the hearing loss and tinnitus mentioned above.  Other than that, I was banged around the truck and had some bruising on my head, but nothing other than hearing problems."  

Addressing the depression claim he reported that he was a troubled youth prior to service, got in trouble for assaulting a counselor and principle in school, joined the Army as an alternative to incarceration, and was taunted and harassed in boot camp.  He reported that he was one of the youngest and smallest men in the military and that the harassment included being matched up with one of the biggest men for pujo stick competition.  He reported that he was given orders to go to Vietnam three different times and the orders were changed, the last time through the efforts of a chaplain, and he was sent to Alaska instead.  He stated that these events added to his depression.  

VA treatment notes resumed in 2006.  A July 20, 2006 mental health assessment/intake interview, also titled an initial evaluation note, documents that the Veteran reported low moods, fatigue, poor sleep, anger, loss of interest in hobbies, and thinking about situations that made him angry.  It reported these as longstanding issues that had worsened over the past year since he was off depressants.  He reported lifelong episodes of  severe violence, including trying to strangle his counselor, daily thoughts of killing his drill sergeant, and multiple altercations with the police.  As to a medical history, the Veteran reported that he had no childhood injuries or illnesses.  He reported that he had a back injury and that he had loss of hearing in his left ear following a 1976 "Bangolar torpedo' that exploded next to a vehicle.  

Past psychiatric history include a previous finding of depression by a private provider more than 10 years earlier and PTSD by an unknown provider.  It was noted that a service connection claim was started.  

As to military history, the Veteran reported that he served from 1968 to 1970 , was honorable discharged at the rank of E-2 after, according to the Veteran's report, being reduced in rank for hitting an officer.  He reported that he stayed in the National Guard until 1978 when he was no longer qualified due to a domestic violence / molestation charge.  

As to sexual or physical abuse, he reported that there was no sexual abuse in his childhood but there was physical abuse.  He reported that he suffered serious physical, mental and sexual abuse in the military by a drill sergeant and others and that he did not report the military sexual trauma due to shame.  

Diagnosis was depressive disorder and PTSD.

Also in July 2006, the Veteran submitted a claim of entitlement to service connection for PTSD. He reported that he suffered from depression, problems sleeping, emotional numbness, anger problems, and problems with relationships, and that he would complete a PTSD questionnaire and forward it to VA.  

In a statement dated in July 2006, the Veteran described why he believed he had PTSD and/or depression due to service.  He reported that the condition may have started prior to the military because he was raised in an abusive atmosphere.  He expressed his belief that his time in the military aggravated his condition.  After describing legal difficulties he had prior to service he stated that he was forced to report to either the army or to a correctional institution.  As to his service he stated as follows:  

So, I went from an abusive father to an abusive Drill Instructor.  The DI was abusive to all of the smaller guys, and I was one of them.  One of the guys shot off part of his foot to get out of the military.  Another guy went nuts and they found him running around nude in Tacoma, WA.  One of the men that was on the receiving end of a beating hit his head on the foot locker, and cut a slash in his neck.  He was taken out of there and we never saw him again.  The DI, Sgt. ["S"] was gone for about 2 weeks after that incident and the fill in was Sgt ["B"], a black man, and he was an awesome DI , but the Sgt [S] returned.  This was at Fort Lewis Wa, and it would have been in September 17, 1968.  

It is hard to imagine the type of treatment we all received form Sgt [S].  I have  never felt like killing anyone, but I did feel like I could kill him, and I guess I still feel that way when I start remembering. One time when I was on the rifle range, laying down shooting, and I don't remember what I did wrong, sometimes it was just being there, and he kicked me under my helmet in the back of my head. At times he would beat us with the "red & white" paddle.  Other times he would just double up his fist and hit you.  He seemed to love to hit us or beat on us.  There were several times I have to admit I even wet the bed, just from being afraid of what was going to happen next.  

I will attempt to get a "buddy statement" to corroborate the above statements as to the abusive treatment we received.  I will forward to the VA if and when received.  

The Veteran submitted a photograph of a military unit with names he added for individuals and his identification of the person who allegedly went insane and the person who allegedly shot off part of his foot.  The picture is a November 1968 graduation photograph.  One annotation by the Veteran is that an individual, circled by the Veteran, was badly beaten by the drill sergeant and was not seen again by the Veteran after the beating.  This is date stamped as received by VA on July 27, 2005 and the Veteran's statement is dated July 25, 2006.  

Dated August 8, 2006 and received by VA August 15, 2006 is a statement signed by "A.B.".  This document includes an introductory paragraph stating that the author knew the Veteran during boot camp and knew of the problems with the drill instructor.  A.B. stated as follows:  

I recall one time that he hit me in the back of my head with a rifle.  He was a mean bastard that seemed to pick on the smaller guys, and I was one of those.  

I do remember a lot of the incidences that [the Veteran] talked about.  I remember the one guy that went crazy and they found him running around nude in Tacoma, WA.  I remember many of the times the men were punished for little or nothing.  I remember the time we had to crawly under the barracks, about 6 buildings, and one of the guys got a real good gash on his forehead, and [S] yelled at him to get back and crawl under it again.  The barracks underneath were deep with water, and nails were poking down from the top.  We all felt so sorry for him.  It is hard to remember all the names of these various people we served with.  

I also remember when [the Veteran] was called up to the PT stand by [S.], [S] told him to get a rifle, which [the Veteran] did, and [S] took the butt of the gun and hit him square in the forehead.  He was knocked out for a few seconds.  

I am a good friend of [the Veteran] because he was one of the youngest ones there, he had just turned 17 years old, and I tried to take care of him.  Plus, we had known each other before service, and that made us closer.  

In a letter received in August 2006, and dated in July 2003, "C.W." reported that he served in the Oregon National Guard in the 1970s.  He provided as follows:  

Having been quite a few years ago, I don't remember specific dates or places; but an incident happened, while I was in the local unit which was the 1249th Engineers, or shortly after I left the unit. 

The story was related to me by someone who was present at the incident, but I don't remember who, other than it was another guardsmen in the mess section.  

The men were working on a project near Albany, it seems, on a game refuge.  They had to destroy some structure that was there, so they were using explosives of some type.  The men from the mess section had gone out to serve lunch to the work location.  

One of the men working at the site had laid down in one of the trucks on lunch break.  Two of the other guys working at the site had gotten some of the explosives and were horsing around.  They set off a charge too near the vehicle that the soldier was lying down in.  The blast rocked the truck almost onto two wheels.  

The blast affected his hearing at the time, and he has had hearing problems, and equilibrium problems since then.  The soldier was a Specialist 4th class whom I have known since approximately 1970, prior to National Guard service.  His name is [the Veteran], the bearer of this statement.  

This is a true and accurate account of the incident to the best of my recollection.  

In September 2006, the Veteran submitted another writing describing his alleged in-service events that he states led to his psychiatric problems.  He repeated much of the same information he had stated previously, stating that the Sergeant S would knock him around, hit him, kick him in the back of the head and that he knocked him out with the butt end of a rifle.  He stated that he would call the Veteran names when they had combat drills and bend his arm behind his back and that the Veteran would pass out at times.  He reported that he was made to crawl under the barracks in water with nails sticking out from the floor above and that he was afraid, did not get any sleep, and did not eat much because S would make the Veteran leave the chow hall right after the Veteran got food on his tray.  He also reported alleged abuse by another individual, stating as follows:

There was another Drill Sgt that would show up at night drunk, come in looking for me, and beat me up, and I know Drill Sgt S put he up to it, the other Drill Sgt was Drill Sgt ["W"] a little sawed off [explitive], almost every night he would come looking for me, after awhile I would hide from him.  My Co. was E-3-1 if this will help?  Drill Sgt S would always tell me he was going to recycle me because I was a little [expletive], and then hit me.  I don't know what else to say because all it was, was torcher (sic) trang (sic) for me.  

Also received in September 2006 was the Veteran's response to questions on a VA PTSD questionnaire.  He reported that he had seen a physician at Samaritan Medicine.  As to requests to change his MOS or duty assignment he stated that he did not get along with the people in the National Guard and that he had submitted those records.  He reported that after leaving the military he would get very mad very easily and start fights and that he had been arrested four times for assault.  He reported that his records had been expunged so that he could work for the school district.  He submitted a receipt for payment of a fine for a third degree assault violation in June 1972.  Another document shows that he had been fined for violation of parole and probation in October 1972.

Received in September 2006 are statements by persons who identify themselves as the Veteran's son, the mother of one of the Veteran's children, the Veteran's brother, and the Veteran's niece.  The niece, son, and the mother of the Veteran's child reported that the Veteran had anger problems.  The mother of his child reported that she thinks the Veteran got in a fight with an officer while in the National Guard and was out of the National Guard shortly afterwards.  She reported that at some point a friend of the Veteran's committed suicide and it had a big impact on the Veteran.  The Veteran's brother stated that he was 13 years old when the Veteran entered active service and recalls that the Veteran was different when he returned home compared to when he joined the military.  He reported that the Veteran had difficulty with his anger and had not had any friends since a close friend committed suicide several years ago.  His also reported the that the Veteran had problems with his anger and had assaulted him as well as others.  

January 2007 VA treatment notes include that he reported that he was treated poorly by everyone in the service and that he was sexually abused in the service.  

In the March 2007 decision, the RO noted that, although the Veteran had reported that he was the victim of severe beatings during service, his service treatment records did not show any treatment for such injuries.  This fact along with others led the RO to conclude that there was no credible evidence of his claimed in-service stressors.  

In his March 2007 notice of disagreement, the Veteran stated that "[n]or did we go to sick call unless something was broken or we were dying.  We were threatened all the time about going to sick call."  He stated that "[i]f I had gone to sick call during basic training or if I had reported him, when he caught wind of whatever was said I would have been dead.  I have no doubt he would have killed me.  He tried when he used the rifle butt on my forehead."  

In his August 2008 substantive appeal, the Veteran referred to injuries other that the alleged personal assault, stating as follows:  

The injuries I speak of happened while on a week-end drill, I was seen by a civilian doctor in either Albany or Corvallis.  The doctor sent me to a specialist in Portland for the problems I was having with dizziness, equilibrium problem and  hearing loss.  That specialist, and I do not know if it was a VA doctor or civilian, told me it was due to a small hole in my eustachian tube.  

In January 2010, VA afforded the Veteran an audiology compensation and pension (C&P) examination.  The examiner indicated that he had reviewed the Veteran's claims file and provided an accurate explanation of the relevant evidence in the claims file.  Audiological testing revealed that in 2010 the Veteran has a hearing loss disability of his left ear under VA regulations, but not of his right ear.  The examiner diagnosed moderate to moderately severe sensorineural hearing loss of the left ear and tinnitus that was associated with the hearing loss.  

The examiner provided a probative medical opinion, essentially explaining why the Veteran's hearing loss and tinnitus may or may not be related to his military service.  He stated that there was no adequate hearing examination performed at separation from active service in 1970 but that later examination showed left ear hearing loss.  He stated that the ENT reports in the claims file indicated that some form of incident contributed to the dizziness, tinnitus, and decreased hearing in the left ear at or around April 1974.  

The examiner explained that the Veteran had reported a an incident involving an explosion and head injury but indicated that there was no way to determine if the explosion occurred, outside of the Veteran's report, without some documentation or official recording, such as a line of duty investigation.  He stated that it would be up to the administrative branch of VA to determine if the reported incidents occurred during the national guard service.  The examiner's conclusion reduced to a finding that his hearing loss and tinnitus was not caused by or due to active duty noise exposure but that it was at least as likely as not that his National Guard experiences, i.e. an explosion, may have contributed at least some portion of the currently observed hearing loss of the left ear and tinnitus, contingent on a determination that there was a relevant National Guard experience.  

Also in January 2010 the Veteran underwent a PTSD examination.  The examiner indicated review of the claims file.  Mental status examination included findings that the Veteran tended to focus on his stance as a victim, had a dysthymic mood, and irritable affect.  Cognitive functioning appeared intact. The Veteran provided a relevant service history of entering the service in lieu of incarceration for legal troubles.  He reported that he served in Alaska and did not serve in Vietnam but complained that he went through jungle training three times.  

As to an in-service traumatic event, the Veteran related that he had been assaulted by his drill sergeant, specifically that he was kicked in the head, hit with the butt of a gun, slapped, and struck in the neck.  He related that his worst experience was when the drill sergeant named W attempted to sexually assault him, struck him with fists, pushed him down, and attempted to pull his pants off.  He reported that he escaped prior to any further assault during the incident.  He reported that he was discharged at the rank of  E4.  

The Veteran reported current difficulties, noted by the examiner as follows:  

[The Veteran] spontaneously described the symptoms of post traumatic stress disorder when asked how his military history or childhoods (sic) affected him at present.  He has suffered one life-threatening stressor since leaving the service.  he was involved in a motor vehicle accident.  He denied signs of post traumatic stress disorder in association with this event as well.  He complained that throughout his life, he has been irritable and felt consistently sad.  He described feelings of hopelessness and worthlessness.  He loses his temper easily and complained of poor concentration.  

The examiner diagnosed dysthymic disorder, chronic. 

A deferred rating decision from March 2010 documents that the RO was engaged in trying to obtain evidence with regard to a March 1972 automobile accident reported by the Veteran in the enlistment examination report from December 1982  (for enlistment in the Army National Guard after his active service).

In a document dated in September 2010 the Veteran provided as follows:  

I was involved in a car accident in March, 1972.  I was not on active duty at the time of the accident.  I enlisted in the Oregon Army National Guard in 12/72.  The accident that caused my hearing loss was the when (sic) I was in a deuce & half lunch truck.  I crawled up in the truck during the lunchhour and two other soldiers set of (sic) a band of torpedos used to clear land.  They set this up too close to the truck and the truck was blown up onto two wheels with me inside of it.  I did inactive reserve time between my discharge in the Regular Army in 1970 and when I joined the Oregon Army National Guard in 1972.  I do not have any medical records from the inactive reserve time.  
Applicable statutes, regulations, and caselaw

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension and sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2010).

VA recently revised the rule which addresses service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (as amended).  

In the instant case, the Veteran claims to suffer from PTSD due to an alleged in-service personal assault.  VA has issued a specific regulatory subsection for such claims, as follows:  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred  

38 C.F.R. § 3.304(f)(5).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that factors probative of whether a non-expert nexus opinion or diagnosis is competent evidence include the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 decibels or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.  

Analysis

The Board must deny all of the Veteran's claims because the preponderance of evidence is against granting any of the claims.  All evidence that could be construed as favorable to the Veteran consists of his statements and the statements submitted by friends and relatives which the Board finds to be totally factually inaccurate.  Unfortunately, therefore, the Board rejects this evidence and affords it no probative weight.  This determination is not based on a categorical determination that the source of such evidence brands it as unreliable or based on any finding that there must be some positive supporting medical evidence or official records to corroborate the evidence.  Rather, the Board makes this finding based on the specific factual evidence in the record.  This evidence consists of inconsistent statements by the Veteran many times and a complete absence of reports of the alleged events during service in what the Board finds to be documents that would contain such reports if the events had occurred.  When his statements, that seem to support his claim, are compared to other statements that he has made it is clear that his statements made in support of his claims are not credible.  Additionally, the service personnel records paint a very different picture of the Veteran's service than that presented by the Veteran and, in the context in which his statements were offered, tends to show that he has offered a fabricated account of service and that fabricated account tends toward a showing of psychiatric disability arising from service.  

The Board will now explain in more detail its reasons and bases.  

Starting with the ear related claim, evidence shows that the first indication of a left ear hearing loss disability was in December 1972, two years after separation from active service and several months after he was in a motor vehicle accident in 1972 that, by his own account, did not occur during active or National Guard duty.  It was this accident that led to the initial report of ear injuries, including hearing loss and dizziness, and it is to this accident that the conditions were initially attributed, as demonstrated in the April 1974 letter from Dr. L.B.  There is no evidence that he had any hearing difficulties or dizziness prior to this time.  This tends to show that his hearing loss existed after that accident, as documented in the 1972 report of medical examination, and the medical evidence from Dr. L.B. and Dr. K.S., coupled with the Veteran's report of the accident at that time, tends to show that his hearing loss was related to this post-service event.  

Simply stated, the Board finds that if he had hearing loss prior to the accident, it does not follow that he would fail to report it in the context of seeking treatment from these clinicians, at that time.  

The Veteran has offered two alleged events as the cause of his hearing loss and tinnitus.  One of these alleged events, he argues, caused head trauma.  Both involve explosions.  The alleged explosion of a pit of dynamite during boot camp and the alleged explosion of a torpedo during National Guard duty.  If either of these explosions occurred and involved the Veteran, it is extremely unlikely, given the other evidence of record that, there would be no mention of the events prior to when the Veteran filed his claims in 2004.  One would not only expect such report (by the Veteran himself) if he was involved in any explosion, but would not expect a report of injuries that occurred before and after his service, but not during his service.  

The Board is fully aware of the Veteran's report that he was threatened with bodily harm if he went to sick call.  However, the Veteran did report for sick call during boot camp and reported medical problems during his National Guard duty.  This is clear from his report of a sore throat in October 1968.  Also probative of his lack of credibility is that he reported to the National Guard in July 2004 that he had flu illness but there is no mention anywhere in these complete National Guard administrative records, where this report is found, that he had any injuries due to an explosion while sitting in a truck during National Guard service.  It does not follow that there would be report of a flu illness but no report of injuries sustained by an explosion so significant that, according to the account presented by the Veteran (or on his behalf by another person) the explosion lifted the truck up on two wheels and caused injuries to the Veteran.  If the Veteran was injured by explosions, as he alleges, it does not follow that he would report flu symptoms and a sore throat, but not seek treatment for injuries due to explosions or report the incident.  If he had been threatened not to go to sick call during boot camp it does not follow that he would seek treatment for a sore throat, but not for injuries or symptoms following explosions.  

This reasoning holds true also for his report of alleged beatings by his drill sergeant during boot camp.  

The lack of reports of these alleged injuries from beatings and explosions, coupled with his explanation of why there are no reports, tends to show that the Veteran is not credible in his accounts of in-service injuries.  

More evidence that tends to show that the Veteran is not credible is found in the records having to do with his post-service workman's compensation claim, which the Board has reviewed in detail.  At that point, it is totally unbelievable that he would still not report injuries, more than 15 years later, well outside of service, out of fear of his drill sergeant.  Yet, in 1984 he reported two injuries involving trauma to his head, one from his childhood and one from a post-service work related injury.  It cannot be said that he merely forgot the alleged in-service head injury, the boot camp explosion and the National Guard explosion, because one of the injuries he reported was that suffered from being hit in the forehead with a baseball bat by his brother as a child.  If he remembered that injury, pre-service, it does not follow that he forgot these other alleged in-service injuries.  The Board finds that the Veteran's statements provide highly probative factual evidence against his own claims. 

Here, the Board digresses to explain that assuming that the Veteran did suffer the childhood baseball bat injury, he reported that he had dizziness that had subsided some two years prior to when he entered active service.  He had normal clinical evaluations of his head and all systems when he entered service in 1968 and he made no report of the injury at that time.  Therefore, the Board concludes that any injury he had prior to service had resolved prior to service.  The lack of report of any head injury related symptoms or mention of a childhood head injury in any of the service records leads to the Board to the conclusion that any childhood head injury had resolved prior to entrance into service and there were no residuals of any such injury present at any time during his service.  

Returning to a discussion of the Veteran's credibility, the Board notes that his head and ear related symptoms have been attributed by physicians, Dr. O.B. and Dr. R.L., to a 1981 work related accident.  Those reports contain no mention of any explosion related injuries or assault injuries.  As he was being seen for symptoms involving his head and ears in 1984 and at that time reported the childhood injury and the 1981 work injury, it does not follow that the only mention of his military service would be that he was able to maintain normal physical activity through boot camp and his Army career.  Clearly, the Veteran and the physicians were aware that he served in the Army.  If the Veteran suffered injury to his head during such service it is extremely unlikely that the reports from 1984 would read as they do.  Rather what is likely is that the Veteran had trauma to his head after service from the 1972 motor vehicle accident and the 1981 work related accident.  This is what is shown by the medical evidence Dr. R.L. and Dr. O.B. in 1984.  The evidence is unusually clear.   

Also showing that the Veteran is not credible are the reasons that he gave for why he was reduced in rank and discharged from the military when viewed against the National Guard personnel records.  He reported in the context of seeking VA benefits that he was reduced in rank and discharged from the military for hitting an officer.  Personnel records show a different reason for his reduction in rank and discharge.  He was reduced in rank and discharged for continued and willful absence from duty, not for assault.  In one document, the September 1975 National Guard form, he reported that he had been charged with assault and the charge had been dismissed but the date of that assault incident was not during any period of his active or National Guard service, he reported it as occurring in 1972.  

The Board also finds that the Veteran's reports of his assaults, offered in the context of seeking to prove that he had a psychiatric disability due to service, are highly implausible.  He reports that he had a molestation and violence charge but that his record had been expunged so that he could work in a school system.  He offers no explanation as to any reasons why charges of this nature would be expunged from his record so that he could work in a school system or what would motivate a court to do so in such a situation.  One would expect that no jurisdiction would want to place a person known to have engaged in violence and molestation in a job in a school system and the Veteran has offered no evidence to contradict this expectation.  His report is more in the nature of an effort to provide fabricated evidence that he suffers from PTSD and explain away why there is no existing record of the evidence.  The Board finds this explanation by the Veteran to be incredible on its face and to add to the body of evidence showing that his reports made in the context of seeking VA benefits, and those he has submitted on his behalf, are not credible.  

Also lacking credibility is the sequence of his reports of alleged in-service personal assaults.  He reported no assaults when he was being treated with Wellbutrin in the 1990s.  His explanation that he did not report the alleged sexual assault out of shame in not believable given that he also alleges numerous assaults that did not involve sexual matters, such as the alleged strike in the forehead during boot camp by his drill sergeant.  The Board finds it much more likely that his psychiatric symptoms are connected to the factors that were discussed in the 1990s and early 2000s private treatment reports, that is, financial difficulties, loss of a job, living arrangement difficulties, and relationship difficulties.  This is because those are the conditions that the Veteran reported in the context of such treatment.  His reports only changed when the context became that of seeking VA compensation payments following 2004.  

Even then, over time, he reported piece by piece more egregious acts of violence.  Starting after the denial of his claim in 2005, his report was that he was harassed and taunted in boot camp, matched up with one of the biggest men in the unit for stick fighting training, and received orders three times for duty in Vietnam.  But without favorable action by the RO, a year later, in July 2006, the Veteran was creating a record in a VA treatment setting that included the fabricated account of being discharged for hitting an officer, a report of a domestic violence/molestation charge, and physical abuse by drill sergeant S as well as an attempted sexual assault by drill sergeant W.  This escalation in the type of reported events is in keeping with an attempt to make the alleged in-service events so egregious so that the nature of the events would lead to a conclusion that he must have psychiatric disability due to service or to provide examples of behaviors that one may interpret as evidence that he had been assaulted.  The factual evidence against all claims becomes overwhelming.     

Also significant is the Veteran submitted a graduation picture and noted that he never saw the one recruit after the recruit was beaten.  Clearly, however, the recruit was present at the graduation picture, as the Veteran circled the recruit's picture, so this drastically reduces the time frame during which the alleged beating took place to some time between when a graduation picture was taken to when the recruit left boot camp and the allegedly assaultive drill sergeant.  This adds to the incredible nature of the Veteran's reports.  

Also considered by the Board are the statements that the Veteran submitted from other individuals.  

As to the reports from A.B. about the alleged boot camp assaults, the Board finds this not credible because it is so out of character with respect to the evidence found in the service treatment records and the Veteran's reports made prior to his claim in 2004 that the Board has already discussed.  Merely adding a statement signed by someone else is not, under the facts of this case, sufficient to disturb what is shown by the rest of the evidence to be totally incredible accounts and clear fabrications.

A.C. indicated that he was a friend of the Veteran.  He clearly submitted the letter at the Veteran's request.  The Board must make a choice here.  Either this letter by A.C. is so probative that it disturbs the Board's finding that the Veteran is not credible in his accounts of the alleged in-service assaults, or it was merely made at the request of the Veteran due to the stated emotional attachment that A.C. has for the Veteran and is no more than a fabricated account offered to support a grant of VA benefits for the friend.  Given the rest of the evidence of record, the Board find the latter to be the case.  There is simply too much evidence, as already explained, for the Board to find that A.C.'s letter is credible evidence.  

This finding is also supported by taking into consideration the letter submitted by "C.W."  with regard to the alleged explosion that supposedly rocked a truck that the Veteran was in while serving in the National Guard.  That letter has many indications that it is not a credible account.  For example, C.W. does not state that had any direct knowledge of the alleged explosions.  Rather, he goes through a rather convoluted explanation of being told by someone else about the event, refers to the rank of the alleged injured victim, and then reports that this victim was his friend, the Veteran.  This explanation is rather elaborate and appears to be a way of showing that the source of information is neither C.W. nor merely the Veteran, but rather some other witness.  Given the other evidence of record that makes it extremely unlikely (as already explained) that any such explosion occurred, at least one that injured the Veteran, the Board concludes that C.W.'s letter is not a credible account of any event involving the Veteran.  

Why these two letters are discussed by the Board in this sequence is that the letters, taken together with the rest of the evidence and considering their content (which appear to be little more than repititions of the Veteran's accounts) and style, tend to show that the Veteran resorts to obtaining additional fabricated accounts to support his claims for benefits.  These letters are not credible evidence and are therefore not afforded any meaningful weight favorable to the Veteran's claims.  

The Veteran had no psychiatric or physical condition at entrance into service, as is demonstrated by his entrance reports of medical examination and history.  The Board has not ignored his report of sleep anxiety in the report of medical history but also has not ignored that he had a normal clinical psychiatric evaluation at entrance into service.  His statements and those of his relatives and the mother of his child, that he is violent, do not indicate that he has a psychiatric disability due to service.  Rather his service records and his own reports of his own reports that he was violent and engaged in assaults upon others prior to service tend to show that his propensity to violence is unrelated to his active service.  No probative evidence of record establishes that his reported propensity to assault others constitutes a psychiatric disability with onset during service, or for that matter, prior to service.  

As to the report from the Veteran's brother that he noticed a difference in the Veteran when the Veteran returned from active service as compared to when he left for active service, the Board does not afford this much weight favorable to his claim.  It is merely the observation of someone who was young when the Veteran entered service and noticed some change after service and is outweighed by the evidence that tends to show that the Veteran had no psychiatric disorder upon separation from active service.  

As to the hypertension claim, the Veteran was not shown to have hypertension until many years after active service, specifically, in 1995.  He was found to have normal clinical evaluations as documented in the 1968, 1972, and 1975 reports of medical examinations.  Although he was examined and his blood pressure measured in the November 1974 VA examination, there was no finding of hypertension.  The Veteran's statement that he was told that his systolic pressure was high for his age is, on its face, not evidence that he had hypertension as opposed to merely a normal but higher than typical systolic pressure.  His reports that he thinks he had hypertension during service is afforded no probative weight.  The Veteran has not demonstrated that he knows the criteria for hypertension and has pointed to no competent source to show that a blood pressure reading reflected in the record prior to the 1990s, including a systolic pressure of 130 mm. Hg. means he had hypertension.  The Board finds that the nature of his statements tends to show that he does not possess sufficient specialized knowledge to diagnose hypertension.  The Board finds that the several blood pressure measurements of record prior to the 1990s, that are unaccompanied by any mention of hypertension, are more probative than the Veteran's statement that he had hypertension during service or within any applicable presumptive period.  Given that clinicians measured his blood pressure, as documented in the reports of medical examinations, if he had hypertension at the time of those measurements the Board would expect to see an annotation of such included in the reports.  

For these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran had hypertension with onset during service or within one year of separation from active service.  There is no evidence of record that shows that his hypertension was caused by his active service.  

VA outpatient treatment records are not probative of a finding that any of the Veteran's claimed disabilities are due to service or had onset during service or during an applicable presumeptive period.  Nor do the VA examination results provide a basis for  granting any of his claims.  

The 2010 audiology examination report included an opinion favorable to the Veteran's claim only contingent on a factual finding that there was a relevant event during his National Guard service.  As the Baord finds that there was no such event, the examination report is not evidence favorable to his claim.  The Board finds the examination to be adequate.  The examiner provided a reasoned explanation and indeed, his reasoning the Board finds compelling.  That reasoning amounts to that the Veteran did not have any hearing loss connected to his active service because there is nothing to indicate that he did and that, if the event that the Veteran reported, being subject to an explosion, in National Guard service did occur then there was a relationship between such event and his hearing problems, but otherwise there was not.  

As to the 2010 psychiatric evaluation, it is probative of a finding that the Veteran does not have PTSD because the examiner considered whether he had met the criteria for PTSD and considered all evidence that the examiner found important but concluded that the Veteran does not have PTSD.  The examiner noted that the Veteran had no symptoms of PTSD.  This report the Board finds adequate because the examiner relied on sufficient facts - those found in the claims file and related to the examiner by the Veteran and examination of the Veteran, appears to reliably have applied reliable medical principles to those facts, and provided a sufficient rationale for his conclusion.  

As to the diagnoses of depressive and dysthymic disorders, including the 2010 VA examination diagnosis, the Board finds that there is sufficient medical evidence of record for the Board to decide the appeal as to whether these disorders had onset during the Veteran's active service or are otherwise related to his active service.  This medical evidence consists of the numerous reports from private treatment records in the 1990s and early 2000s indicating prescription of Wellbutrin to treat the Veteran's depression.  Those reports document that the Veteran had longstanding depression related to conditions other than his service for many years prior to coming to VA for psychiatric treatment.  Of note, dysthymia is by definition in the DSM-IV, a mood disorder of depression.  See Quick Reference To The Diagnostic Criteria From DSM-IV Washington, D.C., American Psychiatric Association, 1994 at 169.  Those reports attributing his depression to post service conditions, with no mention of etiology related to service, and are sufficient to find that his psychiatric disease is not related to his active service and did not have onset during his active service.  

The Board now summarizes its analysis:  The preponderance of credible and probative evidence shows that any injury-related hearing loss, tinnitus, dizziness, or residuals of head trauma are connected to post-service events only, including the 1972 motor vehicle accident and the 1981 work related fall.  The preponderance of evidence shows that the Veteran suffered no head trauma, personal assault, or acoustic trauma during his active service or during any period of active or inactive duty for training with the National Guard.  The preponderance of evidence shows that the Veteran did not have hypertension during service or within one year of separation from active service and that his hypertension is unrelated to his service.  The preponderance of medical evidence shows that the Veteran does not have PTSD and that his dysthymic/depressive disorders are related to post service events and conditions unrelated to his military service.  For these reasons, his appeal as to all issues must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although there was no separate notice letter that addressed either the rating criteria or effective date provisions that are pertinent to the Veteran's claims, other than the PTSD claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2004 and August 2006 that fully addressed the notice elements and were sent prior to the respective RO decisions in 2005 and 2007.  At the time of the 1975 decision there were no VCAA notice requirements and the letter sent in November 2004 provided the Veteran with sufficient notice after that decision was rendered.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The 2006 letter also provided the Veteran with the notice specific to claims of entitlement to service connection for PTSD based on an alleged in-service stressor.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained active duty and National Guard service treatment records and relevant personnel records as well as records of the Veterans' disability claim with the Social Security Administration, including private treatment records.  The Veteran was afforded adequate VA PTSD and audiology examinations as explained in the merits section of the instant decision.  Also as explained in the merits section of the instant decision, there is sufficient medical evidence of record for the Board to decide whether service connection is warranted for a depressive disorder, to include a dysthymic disorder.  

As to the claim of entitlement to service connection for hypertension and residuals of head trauma, there is no evidence establishing hypertension or head trauma during service or during an applicable presumptive period and VA therefore has no duty to provide an examination with regard to this issue.  

Simply stated, based on the factual determination that these injuries/assaults did not occur, there is no basis to get a VA medical opinion.      

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied as to all issues.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


